SUMMARY ORDER
Dennis Lee appeals from a judgment dismissing his amended complaint. We find no error in the district court’s decision that much of Lee’s claim has already been dismissed with prejudice. See Lee v. United States, No. 98 Civ. 7883(SAS), 1999 WL 335830 (S.D.N.Y. May 25, 1999). In any event, his amended complaint did not comply with the requirements of Fed.R.Civ.P. 8(a).
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED.